INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN


The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
March 1, 2011) (the “K-Plan”), is hereby further amended, effective January 1,
2012, unless otherwise indicated, as follows:


1.
By replacing Section 3.1 Savings Contributions, (a) Maximum in its entirety,
with the following:



(a)
Maximum. A Participant may contribute, by payroll deduction, any whole
percentage of the Participant’s Compensation for each pay period to the
Participant’s Savings Contribution Account, subject to the following maximum
percentages: (i) 50% of the Participant’s Compensation if the Participant is not
a Highly Compensated Employee, and (ii) 22% of the Participant’s Compensation if
the Participant is a Highly Compensated Employee.



Explanation: This amendment clarifies Maximum Savings Contribution language and
removes language that is not pertinent as the same maximum savings percentages
apply consistently to all Participating Affiliates.


2.
By replacing Section 3.1 Savings Contributions, (c) and (d) in their entirety,
with the following:



(c)
Upon becoming a Participant, and at any time thereafter, each Participant may
elect the percentage of Compensation to be contributed as a Savings Contribution
to the Plan. Any such election will take effect as soon as administratively
feasible. Each election by a Participant under this Section shall be made
pursuant to the method established by the Committee for this purpose.



(d)
Effective September 1, 2007, if a Participant fails to make an election within
thirty (30) days of becoming a Participant, the Participant shall be deemed to
have elected to have three percent (3%) of Compensation withheld and contributed
to the Plan, effective as soon as administratively feasible following the thirty
(30) day period. Prior to the date an automatic deferral election is effective,
the Participant shall receive a notice that explains the automatic deferral
feature, the Eligible Employee’s right to elect not to have Compensation
automatically reduced, and the procedure for making an alternate election. An
automatic deferral election shall be treated, for all purposes of the Plan, as a
voluntary deferral election.



In addition, each Eligible Employee who did not have a Savings Contribution
election of at least three percent (3%) of

1

--------------------------------------------------------------------------------




Compensation on file as of May 25, 2007, shall be deemed to have elected to have
three percent (3%) of Compensation withheld and contributed to the Plan as
Savings Contributions effective as of the first payroll period beginning after
the Effective Date, unless prior to August 21, 2007, such Eligible Employee has
made an alternate election.


(e)
Notwithstanding a Participant’s election under Subsection 3.1(c) or deemed
election under Subsection 3.1(d) above, each Participant who is contributing
less than fifteen percent (15%) of Compensation to the Plan on January 16, 2012,
and January 1 of each year thereafter, shall be deemed to have elected to
increase the Participant’s deferral percentage by one percent (1%) on and after
March 1, 2012, and January 1 of each year thereafter; provided, however, that
this Subsection 3.1(e) shall not apply to any Participant who has elected to opt
out of Savings Contributions or elected to opt out of the automatic deferral
escalation feature.



(f)
Savings Contributions must be contributed to the Trust Fund as soon as
practicable, but in no event later than the fifteenth (15th) business day of the
month following the month in which such deferrals were made. Savings
Contributions made pursuant to Subsection 3.1(d) or (e) above shall be invested
pursuant to Subsection 5.2(a) below.



Explanation: This amendment clarifies the methods available for making a savings
contribution election, clarifies the default enrollment percentage, and allows
for automatic increases in savings contributions.
  
3.
By replacing Section 5.2 Investment, (a) in its entirety, with the following:



(a)
Each Participant’s Accounts and earnings credited to such Accounts on and after
the Effective Date will be invested in one or more of the Investment Funds. Each
Participant will designate the proportion (expressed as a percentage in
multiples of one percent (1%)) of such Participant’s Accounts to be invested in
each Investment Fund. Such designation, once made, can be changed at any time
and will take effect as soon as administratively feasible. Participants may
also, at any time and independent of changing their election of investment of
future savings contributions, transfer the amount equivalent to the
Participant’s interest or any partial interest (expressed as a percentage in
multiples of one percent (1%) or in dollars) from one Investment Fund to
another. Any designation made under this Section 5.2(a) shall be made pursuant
to the method established by the Committee for this purpose.



Notwithstanding any other provision herein to the contrary, during any period in
which a Participant has not made an initial election as

2

--------------------------------------------------------------------------------




to the investment of his or her Accounts, the Participant shall be deemed to
have elected to have his or her Accounts invested in the age appropriate target
date fund, as determined by the Committee. The investment described in the
preceding sentence is referred to as the default fund and is intended to
constitute a “Qualified Default Investment Alternative” (QDIA) within the
meaning of ERISA Section 404(c) and regulations issued thereunder.


Explanation: This amendment clarifies that Accounts of Participants without
Investment Fund elections will be invested in the QDIA default investment fund
as established by the Employee Benefits Committee.


4.
By replacing the table in Section D‑1‑2 Eligibility to Share in the Profit
Sharing Feature of Supplement D-1, Provisions Relating to the Profit Sharing
Feature for Certain Participating Affiliates, in its entirety, with the
following:



Participating Affiliate
Current Effective Date
(Original Effective Date)2
Anchorage Sand & Gravel Company, Inc. (excluding President)
January 1, 1999
Baldwin Contracting Company, Inc.
January 1, 1999
Bell Electrical Contractors, Inc.
January 1, 2002
Bitter Creek Pipelines, LLC1/3
January 1, 2010
(January 1, 2001)
Cascade Natural Gas Corporation
January 1, 2011
July 2, 2007
Concrete, Inc.
January 1, 2001
Connolly-Pacific Co.
January 1, 2007
DSS Company
January 1, 2004
(July 8, 1999)
E.S.I., Inc.
January 1, 2008
(January 1, 2003)
Fairbanks Materials, Inc.
May 1, 2008
Granite City Ready Mix, Inc.
June 1, 2002


3

--------------------------------------------------------------------------------




Participating Affiliate


Current Effective Date
(Original Effective Date)2


Great Plains Natural Gas Co.
January 1, 2008
Hawaiian Cement (non-union employees hired after December 31, 2005)
January 1, 2009
Intermountain Gas Company
January 1, 2011
Jebro Incorporated
November 1, 2005
Kent’s Oil Service4
January 1, 2007
Knife River Corporation – Northwest (the Central Oregon Division, f/k/a HTS)
January 1, 2010
(January 1, 1999)
Knife River Corporation – Northwest (the Southern Idaho Division)
January 1, 2010
(January 1, 2006)
Knife River Corporation – Northwest (the Southern Oregon Division)
January 1, 2012
Knife River Corporation – Northwest (the Spokane Division)
January 1, 2010
(January 1, 2006)
Knife River Corporation – Northwest (the Western Oregon Division)
January 1, 2012
Knife River Corporation - South
(f/k/a Young Contractors, Inc.)
January 1, 2008
(January 1, 2007)
LTM, Incorporated


January 1, 2003


Montana-Dakota Utilities Co. (including union employees)
January 1, 2008
Oregon Electric Construction, Inc.3
March 7, 2011
Prairielands Energy Marketing, Inc.
January 1, 2012
Wagner Industrial Electric, Inc.


January 1, 2008




4

--------------------------------------------------------------------------------




Participating Affiliate .
Current Effective Date
(Original Effective Date)2
Wagner Smith Equipment Co.
January 1, 2008
(July 1, 2000)
WBI Holdings, Inc.1/3
January 1, 2009
WHC, Ltd.


September 1, 2001


Williston Basin Interstate Pipeline
Company1/3
January 1, 2009



1Eligible employees participating in a management incentive compensation plan or
an executive incentive compensation plan are not eligible for a Profit Sharing
Contribution. Employees of the Total Corrosion Solutions division of Bitter
Creek Pipelines, LLC are excluded from this feature.
2In the event a Participating Affiliate adopts a Profit Sharing Feature on a
date other than January 1, effective as of the date of participation in the
Plan, the amount of any such contribution allocated to a Supplement D-1
Participant shall be based upon Compensation, received while in the employ of
the Participating Affiliate after the date of acquisition by the Company or any
Affiliate.
3Requirement to be an Active Employee on the last day of the Plan Year does not
apply.
4The following participants of Kent’s Oil Service are granted vesting service
for prior years of service with Spirit Road Oils: Isaias Jaimes, Hideo Lewis,
Christopher Niffenegger, Jose Padilla, George Velador, and Anthony Willis.


Explanation: This amendment adds Knife River Corporation – Northwest (Southern
Oregon Division and Knife River Corporation – Northwest (Western Oregon
Division) as Participating Affiliates, effective January 1, 2012, as a result of
standardization of benefits for Knife River Corporation – Northwest (and
subsequently amends Addendum D. and D.3). The amendment also adds Footnote 4 to
clarify vesting for six participants of Kent’s Oil Service due to the
acquisition of assets from Spirit Road Oils.


5.
By replacing Section D‑2‑2 Eligibility to Share in the Retirement Contribution
of Supplement D-2, Provisions Relating to the Retirement Contribution Feature
for Certain Participating Affiliates, in its entirety, with the following:



Participating Affiliate
Current Effective Date (Original Effective Date)
Special Contribution Amount – Percentage of Compensation
Bitter Creek Pipelines, LLC1


January 1, 2006 (January 1, 2001)
5%
Cascade Natural Gas Corporation (non-bargaining)
January 1, 2011
(July 2, 2007)
5%


5

--------------------------------------------------------------------------------




Participating Affiliate
Current Effective Date (Original Effective Date)
Special Contribution Amount – Percentage of Compensation
Cascade Natural Gas Corporation (Field Operations Bargaining Unit employees
hired on or after 1/1/2007)
July 2, 2007
4%
Fidelity Exploration & Production
Company2
January 1, 2006
(July 2, 2001)
5%
Great Plains Natural Gas Co.
January 1, 2003
 
5%
Hamlin Electric Company
January 1, 2005
 
5%
Intermountain Gas Company
January 1, 2011
(October 12, 2008)
5%
Oregon Electric Construction, Inc.
March 7, 2011
 
6%
Rocky Mountain Contractors, Inc. (Union)3
January 1, 2008
3%
Rocky Mountain Contractors, Inc.
January 1, 2005
 
5%

1The following participants of Bitter Creek Pipelines, LLC are excluded: Grady
Breipohl, Jon Forbes, Richard Guderjahn, Steven Haag, Raymond Harms, Wade
Hasler, Douglas Henry, Pamela Lynn, Todd Mandeville, Marlin Mogan, and Dale
Sudbrack due to participation in the appropriate pension plan replacement
contribution.
2The following participants of Fidelity Exploration & Production Company are
excluded: Harlan R. Jirges, Marvin E. Rygh, Judy A. Schmitt, and Dennis M.
Zander due to participation in the appropriate pension plan replacement
contribution.
3Requirement to be compensated for 1,000 hours of service does not apply to
Rocky Mountain Contractors, Inc. (Union).
In order to share in the allocation of any Retirement Contribution made by a
Supplement D-2 Company pursuant to Paragraph 3 below for a given Plan Year,
Participants employed by a Supplement D-2 Company must be compensated for 1,000
Hours of Service (prorated for the Plan Year in which the Retirement
Contribution Feature becomes effective) in that Plan Year and must not be
covered by a collectively bargained unit to which the Retirement Contribution
has not been extended. However, if the Participant’s failure to be compensated
for 1,000 Hours of Service in that Plan Year is due to the Participant’s
Disability, Death, or Retirement on or after attaining age 60 during such Plan
year, such Participant shall nevertheless be entitled to share in the allocation
of the Retirement Contribution for such Plan Year. Any Participant who is not a
Highly Compensated Employee who has met the above eligibility requirements as of
June 30 each Plan Year shall receive a pro-rata allocation mid-year based on
compensation paid through June 30. The final annual allocation shall be reduced
by any such mid-year allocation. Participants who meet

6

--------------------------------------------------------------------------------


the requirements of this paragraph are referred to herein as “Supplement D-2
Participants.”


Explanation: This amendment updates the footnote of the table and provides for a
mid-year Retirement Contribution allocation as approved by the Management Policy
Committee and amends Addendum D.12.


6.
By replacing the table in Section D‑3‑2 Eligibility to Share in the Profit
Sharing Feature of Supplement D-3, Provisions Relating to the Profit Sharing
Feature for Certain Participating Affiliates, in its entirety, with the
following:



Participating Affiliate
Current Effective Date (Original Effective
Date)
Ames Sand & Gravel, Inc.
July 16, 2007
Knife River – ND Division, a Division of Knife River Corporation – North Central
January 1, 2007
Knife River- Western North Dakota Division, a Division of Knife River
Corporation – North Central
March 17, 2011
Knife River Corporation – North Central
January 1, 2007
Knife River Midwest, LLC (Western Iowa Division)
April 1, 2007 (April 1, 2004)
Knife River Midwest, LLC (Central Iowa Division, f/k/a Becker Gravel, Inc.)
January 1, 2012
Northstar Materials, Inc.
January 1, 2003



Explanation: This amendment clarifies the segregation of the Knife River
Midwest, LLC Profit Sharing Feature for the Western Iowa and Central Iowa
divisions, effective January 1, 2012, and amends Addendum D.1.


7.
By replacing Supplement D-5, Provisions Relating to the Knife River
Corporation – Northwest (Western Oregon Division, f/k/a MBI) Retirement
Contribution Feature in its entirety with the word RESERVED, effective
January 1, 2012.



Explanation: This supplement is removed as a result of standardizing retirement
benefits for Knife River Corporation – Northwest allowing the Western Oregon
Division to be included as a Participating Affiliate in Supplement D-1.


8.
By replacing the second to last paragraph of Section D‑6‑2 Eligibility to Share
in the Retirement Contribution of Supplement D-6, Provisions Relating to the MDU
Resources Group, Inc. Retirement Contribution Feature, in its entirety, with the
following:


7

--------------------------------------------------------------------------------




In order to share in the allocation of any Retirement Contribution made by a
Supplement D-6 Company pursuant to Paragraph 3 below for a given Plan Year,
Eligible Employees described above must be compensated for 1,000 Hours of
Service in that Plan Year; provided, however, that if the Participant’s failure
to be compensated for 1,000 Hours of Service in that Plan Year is due to the
Participant’s Disability, Death, or Retirement on or after attaining age 60
during such Plan year, such Participant shall nevertheless be entitled to share
in the allocation of the Retirement Contribution for such Plan Year. Any
Participant who is not a Highly Compensated Employee who has met the above
eligibility requirements as of June 30 each Plan Year shall receive a pro-rata
allocation mid-year based on compensation paid through June 30. The final annual
allocation shall be reduced by any such mid-year allocation. Participants who
meet the requirements of this paragraph are referred to herein as “Supplement
D-6 Participants.”


Explanation: This amendment provides for a mid-year Retirement Contribution
allocation as approved by the Management Policy Committee and amends Addendum
D.19.


9.
By replacing the second paragraph of Section D‑6A‑2 Eligibility to Share in the
Retirement Contribution of Supplement D-6A, Provisions Relating to the
Retirement Contribution Feature, in its entirety, with the following:



In order to share in the allocation of the Retirement Contribution made by a
Supplement D-6A Company pursuant to Paragraph 3 below for a given Plan Year,
Eligible Employees described above must be compensated for 1,000 Hours of
Service in that Plan Year; provided, however, that if the Participant’s failure
to be compensated for 1,000 Hours of Service in that Plan Year is due to the
Participant’s Disability, Death, or Retirement on or after attaining age 60
during such Plan year, such Participant shall nevertheless be entitled to share
in the allocation of the Retirement Contribution for such Plan Year. Any
Participant who is not a Highly Compensated Employee who has met the above
eligibility requirements as of June 30 each Plan Year shall receive a pro-rata
allocation mid-year based on compensation paid through June 30. The final annual
allocation shall be reduced by any such mid-year allocation. Participants who
meet the requirements of this paragraph are referred to herein as “Supplement
D‑6A Participants.”


Explanation: This amendment provides for a mid-year Retirement Contribution
allocation as approved by the Management Policy Committee and amends Addendum
D.19.

8

--------------------------------------------------------------------------------




10.
By adding the following new entry to Schedule B:



Knife River Midwest, LLC, Central Iowa Division (f/k/a Becker Gravel, Inc.,
shall make supplemental contributions on behalf of its Davis‑Bacon Employees in
such amounts as may be necessary to satisfy the required Prevailing Wage Law
fringe cost to the extent that the sum of the employer Matching and Profit
Sharing Contributions, if any, for a period are insufficient to satisfy the
required Prevailing Wage Law fringe cost pursuant to Supplement G.
Effective as of January 1, 2012.
***************************************
Explanation: This amendment provides the manner in which the above Participating
Affiliate is implementing the provisions of the Davis-Bacon (Supplement G)
feature.




IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee (“EBC”) on this 24th day of
May, 2012.


 
MDU RESOURCES GROUP, INC.
 
EMPLOYEE BENEFITS COMMITTEE
 
 
 
 
 
 
 
By:
/s/ Doran N. Schwartz
 
 
Doran N. Schwartz, Chairman




9

--------------------------------------------------------------------------------







